NOT RECOMMENDED FOR PUBLICATION
                               File Name: 16a0269n.06

                                          No. 15-3596                                  FILED
                                                                                 May 17, 2016
                         UNITED STATES COURT OF APPEALS                      DEBORAH S. HUNT, Clerk
                              FOR THE SIXTH CIRCUIT


UNITED STATES OF AMERICA,                               )
                                                        )
       Plaintiff-Appellee,                              )
                                                        )
              v.                                        )     ON APPEAL FROM THE
                                                        )     UNITED STATES DISTRICT
PHILLIP T. DAVIS,                                       )     COURT FOR THE NORTHERN
                                                        )     DISTRICT OF OHIO
       Defendant-Appellant.                             )
                                                        )



BEFORE: BOGGS, GIBBONS, and GRIFFIN, Circuit Judges.

       PER CURIAM.

       Defendant Phillip Davis pleaded guilty to two counts of distributing controlled

substances in violation of 21 U.S.C. § 841, and the district court sentenced him to 120 months of

imprisonment. The sole issue on appeal is whether the district court erred in designating Davis

as a “career offender” pursuant to U.S. Sentencing Guidelines § 4B1.1 in light of Johnson v.

United States, 135 S. Ct. 2551 (2015) (invalidating as unconstitutionally vague the “residual

clause” of the Armed Career Criminal Act, 18 U.S.C. § 924(e)). For the reasons set forth in our

recent decision in United States v. Pawlak, No. 15-3566, slip op. at 2−13 (6th Cir. May 13, 2016)

(holding an identical “residual clause” in the U.S. Sentencing Guidelines unconstitutionally

vague), and upon the government’s concession of prejudicial sentencing error, we vacate Davis’s

sentence and remand for resentencing.